Citation Nr: 1524900	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  08-14 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an increased disability evaluation for lumbosacral strain with L5 spondylolysis and T5 vertebral fracture evaluated as 60 percent disabling beginning from December 12, 2013, and as 40 percent disabling prior to that date.  

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from April 1963 to March 1965. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from ratings decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In relevant part, this matter was previously decided by the Board in a July 2011 decision.  The Veteran appealed the matter to the Court of Appeals for Veterans Claims (CAVC or Court), which issued an order in July 2012 approving a joint motion for remand (JMR) by the Veteran and the VA Office of General Counsel (herein after "the parties").  The parties requested in the JMR that the Board decision be vacated to the extent it denied entitlement to service connection for degenerative disc disease of the cervical spine, including as secondary to service-connected disabilities; and posttraumatic stress disorder (PTSD); and entitlement to an increased disability rating in excess of 40 percent for a lumbar spine disability; the parties also requested that the issues be remanded back to the Board for further development and adjudication.  

Upon remand from the Court, the Board reviewed the matter in March 2013 and issued a decision remanding the issues to the agency of original jurisdiction (AOJ) for further action to comply with the Court's Order.  

In an April 2015 brief, the Veteran's attorney explicitly reiterated that multiple issues that were previously in appellate status before the Board were being withdrawn, including service connection for diabetes.  As that particular issue was previously abandoned by the Veteran on appeal to the Court, it is now outside the Board's jurisdictional authority to address the matter further.  See Cacciola v. Gibson, 27 Vet. App. 45 (2014); Pederson v. McDonald, 27 Vet. App. 276 (2015) ("to the extent that the appellant reads into Cacciola that an abandoned issue cannot be reviewed, or must be dismissed by the Court, he is mistaken.")

The remaining matters have now been returned to the Board for further appellate disposition.  

In the April 2015 brief, the Veteran's attorney made clear that the Veteran wished to waive RO review of additional VA treatment records received.  See 38 C.F.R. § 20.1304(c) (2014).  

The RO issued a rating decision in March 2014, which granted service connection for Adjustment Disorder with Depressed Mood (also claimed as posttraumatic stress disorder, depression, and suicide intention) and assigned an initial 100 percent disability rating effective from October 22, 2008.  In March 2015, the Veteran's attorney filed a statement expressing his disagreement with the effective date assigned for the grant of service connection.  The RO replied in May 2015 by informing the Veteran that he needed to complete, sign, and return an (attached) VA Form 21-0958, Notice of Disagreement.  At present, neither the Veteran nor his attorney has filed this form with the RO.  Because the earlier letter filed by the Veteran's attorney cannot constitute a valid notice of disagreement (NOD), the matter is not presently in appellate status before the Board.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2014).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU on an extraschedular basis prior to March 2, 2004, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his attorney that a withdrawal of the appeal is requested as to the issues of (1) entitlement to service connection for hypertension, and (2) entitlement to an initial increased disability evaluation in excess of 60 for lumbosacral strain with L5 spondylolysis and T5 vertebral fracture beginning from December 12, 2013.

2.  The most probative evidence makes it unlikely that a current condition in the cervical spine is a result of a fall down stairs during service in September 1963 or is secondary to a service-connected back disability.  

3.  Beginning from March 2, 2004, it is factually ascertainable that the Veteran's lumbosacral strain with L5 spondylolysis and T5 vertebral fracture first manifested a disability picture at the 60 percent disability level under diagnostic code 5293 involving pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

4.  It is likely that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities beginning from March 2, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an initial increased disability evaluation in excess of 60 for lumbosacral strain with L5 spondylolysis and T5 vertebral fracture beginning from December 12, 2013.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria to establish service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  The criteria for the assignment of a 60 percent disability rating, but not more, for lumbosacral strain with L5 spondylolysis and T5 vertebral fracture are met beginning March 2, 2004, until December 11, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, including Diagnostic Code 5293 (prior to September 2003) (2014).  

5.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are met beginning from March 2, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized attorney, has withdrawn the appeal regarding the claims of (1) entitlement to service connection for hypertension, and (2) entitlement to an initial increased disability evaluation in excess of 60 for lumbosacral strain with L5 spondylolysis and T5 vertebral fracture beginning from December 12, 2013.  

Therefore, with regard to these issues, there remains no allegation of errors of fact or law for appellate consideration, and as such, they are dismissed.

II.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran has been sent notice letters on numerous occasions providing the necessary information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other timing or notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The law also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided herein because his service treatment records (STRs) have been obtained and appear to be complete.  Also, VA obtained private medical records identified by the Veteran as relevant.  His available VA treatment records beginning from January 1990 were also obtained.  Records from the Social Security Administration (SSA) were not obtained, but the SSA informed VA in November 2013 that:  "We cannot send the medical records you requested.  Such records do not exist; further efforts to obtain them will be futile.  The medical records have been destroyed."  

Furthermore, VA examinations have been conducted, most recently in December 2013, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014).  The Board has considered whether a retrospective medical opinion may be needed to determine the likely severity of his service-connected back condition absent the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012); Chotta v. Peake, 22 Vet. App. 80 (2008).  It would not appear reasonable to do so at this point for two reasons.  First, it would be impossible to go back in time and ask the Veteran to stop taking his medication in order to evaluate the non-medicated severity of his condition.  Second, there is no reasonable or rational basis to believe that any medical expert could determine the actual severity of the Veteran's unmedicated condition except on the basis of speculation.  Because the law does not allow the Board to reach a decision on such a speculative basis, a VA examination doing this would not provide the evidentiary foundation for a favorable (or unfavorable) outcome.  See 38 C.F.R. § 3.102; Jones, 23 Vet. App. at 389-91.

Stegall Compliance

The Board also finds that there was substantial compliance with the March 2013 Board remand directives and with the Court's July 2012 Order granting a JMR by the parties.  Specifically, the Veteran's VA treatment records beginning from January 1990 were obtained and are associated with the electronic file.  Next, as indicated, his records from SSA were requested, but could not be obtained because they had been destroyed by that agency.  Then, as directed, the Veteran underwent a VA examination in December 2013, and this VA examination, as indicated, is adequate to resolve the appeal.  Finally, the matter was readjudicated in an March 2014 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with all prior remands, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Service Connection 

The Veteran maintains that his current neck condition is a result of the same fall during service for which he has already been awarded service connection for a back condition.  Alternatively, he contends that it is secondary to the service-connected back condition.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker, 708 F.3d at 1334.  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

After careful consideration, the Board must find that the evidence is not in equipoise in showing that a current condition is a result of the fall during service or is secondary to a service-connected disability.  

(1) Existence of a Present Disability

The record on appeal establishes the existence of a present diagnosis in the cervical spine.  A VA examiner in December 2013 confirmed a diagnosis of degenerative joint disease, cervical spine.  (More recent testing, conducted in August 2013, indicated cervical lytic bone lesions, which was considered to represent changes secondary to a different medical condition not pertinent to this appeal.)  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

(2) In-Service Incurrence or Aggravation of a Disease or Injury

Next, the evidence of record makes it more likely that the Veteran did not experience a neck injury during service.  

The Veteran fell down stairs during service in September 1963.  This fact is not materially in dispute.  The Veteran maintains that he also hurt his neck in the same fall.  The evidence shows that such an injury is unlikely to have occurred.  

On September 7, 1963, the Veteran sought treatment for back pain after falling backwards down stairs the day prior.  He sought treatment for complaints of back pain.  Aside from headaches, which were specifically treated in the context of an upper respiratory infection, the STRs show no indication of any complaints related to or in proximity to the neck.  In fact, a chest X-ray was conducted, but it was "within normal limits." 

The absence of any complaints or treatment for the neck is determinative here.  The contemporaneous STRs appear to be complete and they are consistent with those regularly conducted during the normal course of medical treatment.  Therefore, the Board must find that the medical records were kept in such a way that any neck complaints would have been recorded had they occurred.  In this regard, a VA examiner in December 2013 reviewed the matter and specifically commented that: "[n]o mention was made in the medical records at that time of involvement of the cervical spine, nor were radiographic studies completed."  Although this VA examiner did not expressly say so, it is implicit in his statement that some mention of neck complaints would have been documented and radiographic studies would have been completed if the Veteran had neck complaints at that time.  Concurrently, it appears reasonable to expect that the Veteran would have voiced neck complaints, instead of just back complaints, at the time he sought treatment if such had occurred.  It does not require any degree of medical expertise to understand and reasonably expect that any complaints involving the neck, which is normally considered a significant injury, would have been voiced and investigated at that time if they had occurred.  Therefore, the absence of any documented neck involvement at the time of the September 1963 fall tends to provide affirmative evidence that a neck injury did not occur.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  

On this same basis, the Veteran underwent a separation examination in January 1965.  This examination consisted of two parts composed of (1) a "Report of Medical History" questionnaire completed by the Veteran and (2) a "Report of Medical Examination" completed by an examining doctor.  By its very nature, including the questions asked on the form, this separation examination was intended to be a comprehensive accounting of the Veteran's past medical history.  

A contemporaneous statement as to a declarant's then-existing physical condition, such as the Veteran's separation examination (as opposed to his current statements of memory or belief to prove the fact remembered or believed), is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Furthermore, where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  

Consistent with these fundamental evidentiary principles, the Veteran's separation examination must be accepted as the credible and accurate account of his neck condition during service.  

First, the Veteran completed the medical history questionnaire, in which he was expected to comprehensively report all past and then-existing medical conditions.  In fact, he signed this questionnaire certifying that he had reviewed "the foregoing information supplied by me and that it is true and complete to the best of my knowledge."  He affirmatively denied all complaints that might be related to the neck.

Second, the examining doctor conducted a physical examination of the Veteran.  It is expected that any abnormalities involving the neck would have been documented by the examining during the clinical evaluation in some manner if found in the course of such a regularly conducted activity.  However, the examiner affirmatively marked that the neck and spine were "normal."  No abnormality involving the cervical spine is indicated.  

This separation examination provides affirmative evidence of an absent neck condition during service.  Any assertions to the contrary must be considered an inaccurate recollection or misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Aside from the absence of neck complaints documented in the STRs, the Board also has reason to doubt the accuracy of the Veteran's current statements indicating a neck injury during service.  Most notably, the Veteran has repeatedly gone to VA examinations and failed to cooperate.  Herein below, the Board discusses the most likely reason underlying this behavior.  Without regard to the cause of this behavior, his actions still indicate a propensity not to be forthcoming and candid in his dealings with VA.   

In short, the STRs provide affirmative evidence that he did not experience a neck injury during service.  Plus, his own statements indicating such an injury appear to lack credibility.  Accordingly, the evidence does not provide a credible foundation for finding that the Veteran injured his neck during service.  Therefore, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is not established.  See Walker, 708 F.3d at 1337.

(In connection with subsequent Reserve service, the Veteran underwent extensive evaluation in 1988 for reinjury of the low back.  It does not appear from the Veteran's pleadings, most recently contained in an April 2015 brief from his attorney, that he is now alleging this injury in 1988 played any role in the development of the cervical spine condition.)  

With regard to the secondary theory of entitlement, it is not in dispute that the Veteran is already service-connected for a back condition.  See 38 C.F.R. § 3.310.  Therefore, this aspect of the secondary theory is satisfied.  

(3) Nexus

In light of the above findings, the central question remaining in this case concerns whether the Veteran's neck condition is the result of service notwithstanding the lack of an in-service injury or whether it is secondary to the service-connected lumbar spine disability

On this question, the most compelling evidence is unfavorable to both theories of entitlement.  

The current diagnosis of degenerative joint disease is consistent with "arthritis," which is a chronic disease listed in 3.309(a).  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  To the contrary, as explained immediately above, the most probative evidence makes it less likely that the Veteran suffered any in-service neck injury, and the STRs affirmatively document the absence of a neck condition.  Correspondingly, without an in-service injury, there can be no evidentiary basis for finding that he could have had continuous symptoms after a nonexistent injury.  See 38 C.F.R. § 3.303(b).

In connection with the instant appeal, the Veteran underwent a VA examination in December 2013.  This VA examiner determined that :

It is more likely that the cervical spine degenerative disease is related to age than to the events of 1963.  Therefore, it is not at least as likely as not that the cervical spine condition had its onset during active service, is related to the fall in Germany, otherwise originated during active service, is caused by the service-connected disabilities or is permanently increased in severity beyond its natural progression due to the service connected disabilities.

The Board must find for several reasons that this VA examiner's opinion is the most probative medical expert opinion of record.  First, the VA examiner based this opinion on an accurate and comprehensive review of the relevant information, including the Veteran's own statements surrounding the circumstances of his claimed in-service neck injury.  This examiner also articulated the reasoning underpinning his conclusions.  He explained that "[r]eview of STR's reveals the hospitalization for the lumbar spine strain following the fall in 1963.  No mention was made in the medical records at that time of involvement of the cervical spine, nor were radiographic studies completed."  Although not expressly laid out, the VA examiner's rationale is obvious:  without some "mention" or studies completed during service, the fall during service could not have been capable of producing the Veteran's current neck condition.  The Board notes that the examiner need not have explicitly laid out this reasoning as it is obvious from reading the examination report as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Acevedo v. Shinseki, 25 Vet. App. 286 , 293-94 (2012).  Finally, the VA examiner considered and addressed all theories of entitlement, including the direct and secondary theories.  Thus, it has compelling evidentiary value tending to greatly increase the likelihood that the current neck condition is unrelated to service or the service-connected back disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran underwent an earlier VA examination in December 2006, and this VA examiner also found that the Veteran's cervical spine pain was "unrelated to his previous back injuries."  The VA examiner reasoned that there was "significant functional overlay."  As expressed in the JMR, this VA examination's opinion is "non-responsive" to the material medical questions at issue in this case.  

The record contains two opinions positively associating the Veteran's neck condition with service.  

First, in May 1989, a private doctor wrote that the Veteran "has been under my care for multiple complaints of neck pain ... secondary to multiple injuries which he sustained initially while on active duty in 1963.  // In addition, [he] re-injured himself while on active duty [in] 1987."  This doctor stated that "[i]t is my impression that the [Veteran] suffered traumatic injury to the cervical and lumbar spine, initially in 1963 which lead to accelerated degenerative disease of the lumbar and cervical spine which was again aggravated by his injury in 1987.  This has caused a recurrent cervical and lumbar syndrome which can only be treated medically."

The Board notes that this opinion cannot provide the evidentiary foundation for increasing the likelihood of a nexus because it is based on the incorrect premise that the Veteran injured his neck during service.  In fact, it assumes "multiple injuries," which conflicts with even the Veteran's own statements alleging injury only in 1963.  An opinion, such as this one, which is based on an incorrect factual foundation, can be assigned no probative weight.  See Kahana, 24 Vet. App. at 439 n. 8 (Lance, J., concurring) (distinguishing an incorrect factual premise, which has no probative value, from an incomplete factual premise).  

More recently, a private doctor wrote an opinion letter in April 2015.  This doctor offered his opinion that the Veteran's cervical spine condition is more likely than not due to his in-service injuries and not age.  The doctor stated that the neck condition "is a direct result of the same trauma which led to his debilitating lumbar findings." (The doctor did not offer an opinion regarding whether the cervical spine condition may be secondary to the lumbar spine disability, and it is, therefore, not relevant on that secondary question.)  

The Board notes that this doctor explained the rationale underpinning this conclusion.  However, this doctor's opinion is essentially nonprobative for two reasons.  

First, it too is based on the inaccurate premise that the Veteran injured his neck during the fall in 1963.  In fact, the doctor's letter itself is internally inconsistent on this point.  At the beginning of the letter, the doctor specifically noted that "[w]hile on duty in September 1963, [the Veteran] fell down a flight of stairs injuring his low back."  Clearly absent from this history is any indication by this doctor that the Veteran also injured his neck.  Later in the examination report the doctor attempts to establish the likelihood of such an injury, but fails to account for the affirmative evidence, as discussed herein above, establishing that such an injury did not likely occur.  

Relatedly, the doctor did not rely on a comprehensive factual foundation.  For instance, the doctor noted X-ray results from December 2006.  His summary of these December 2006 X-rays is accurate to the extent the X-ray of the cervical spine did show "advanced" degenerative changes whereas the X-ray of the thoracic spine did not.  The doctor explained that "one would expect to see a commensurate level of degenerative disease in the thoracic spine as well."  This doctor did not account for later studies, such as an August 2013 skeletal survey, which did show "[d]egenerative changes of the thoracic, lumbar spine, both hips and both shoulders."  In fact, this doctor did not appear to account for the fact that the Veteran's service-connected back condition specifically encompasses the thoracic spine.  It does not take any degree of medical expertise to recognize the obvious discrepancy between this doctor's statement and the evidence of record.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011).  

This private medical opinion is also less probative than the December 2013 VA examiner's opinion because it was prepared specifically for purposes of introducing evidence favorable to the Veteran's VA claim.  The opinion itself does not even give a pretense of objectivity.  It attempts to discredit other examiners' opinions as being "ridiculous" and "categorically false."  The doctor even goes so far as to call into question the professional competence of a prior VA examiner (who evaluated the Veteran in 2006 and again in 2009).  Finally, this doctor indicated that this VA examiner demonstrated a "clear prejudice" against the Veteran without recognizing that his own opinion demonstrates a "clear prejudice" in favor of the Veteran.  It has long been understood that such an opinion cannot be considered neutral, independent, impartial and objective.  See, e.g, F.R.E. 706, Notes of Advisory Committee on Proposed Rules ("The practice of shopping for experts, the venality of some experts, and the reluctance of many reputable experts to involve themselves in litigation, have been matters of deep concern.").  As such, the Board has evaluated this doctor's opinion as having correspondingly circumscribed evidentiary value when compared with the objective and neutral December 2013 VA examiner's opinion.  It therefore does not tend to increase the likelihood of a direct nexus to service in this case.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Finally, the Board takes note of several VA Mental Health records, such as one from January 2000, which note a history of "s/p neck injury resulting in chronic pain."  If read in isolation, this statement might appear to be a favorable nexus opinion.  However, when read in context, it is contained under the "Patient's Liabilities" section of the reports, which makes it a statement of history instead of a statements as of nexus.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Aside from the medical reports, the Veteran himself has given his own opinion indicating that his neck condition is a result of the fall during service, including on the basis of a continuity of symptoms after service.  The Veteran has not established any degree of expertise in medical matters.  Therefore, he must be considered a lay person.  In this regard, it is commonly understood that a traumatic injury to the neck, such as a fall down stairs (if such had occurred), might result in long-term complications, such as arthritis.  However, it is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case, especially as it requires consideration of the existence and relative severity of the fall during service, the succeeding time interval, and the nature of the current condition.  As such, the Veteran's own opinion does not establish a competent basis for increasing the likelihood of a nexus to service in this case, including on the basis of a continuity of symptomatology.  See Fountain v. McDonald, --- Vet. App. ----, 2015 WL 510609 (Vet. App. 2015).  

To summarize, there is some conflicting evidence as to the nexus question in this case involving whether the Veteran's current neck condition is related to the fall during service or the service-connected neck disability.  Because the most compelling evidence, the December 2013 VA examiner's opinion, makes such a positive relationship unlikely, the Board must find that the evidence is not in equipoise on the direct or secondary nexus questions.  

Because the evidence is not in equipoise in showing a nexus to service, which is the final material issue of fact in dispute in this appeal, the appeal must be denied.  Reasonable doubt has been resolved in favor of the Veteran where possible.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


III.  Increased Ratings

In an April 2015 brief, the Veteran's attorney argued that the evidence shows a 60 percent disability level under DC 5293 (2002) for the Veteran's low back disability throughout the pendency of this appeal.  This argument mirrors the agreement set forth by the parties to the JMR, which found that "[r]emand is required because the Board failed to consider whether Appellant is entitled to a rating in excess of 40% for his lumbar spine disability under the rating criteria for intervertebral disc syndrome (IVDS) in effect prior to September 26, 2003."  (The parties did not agree and the Court did not direct the Board to assign and implement such a rating.)  

Currently, he is assigned staged ratings.  A 40 percent disability rating is assigned from September 27, 1989, which is when the instant appeal period begins (including consideration of the one-year look back period).  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  He has been assigned a 60 percent disability rating since December 12, 2013.  Because he has been rated 40 percent throughout the period of appellate review, the material issue in dispute concerns whether the 60 percent disability criteria were met at any point in time prior to December 12, 2013.  As indicated by the April 2015 brief, the Veteran has essentially confined the scope of the appeal to this issue.  See Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014); AB v. Brown, 6 Vet. App. 35, 39 (1993).

After careful consideration of all procured evidence, the Board finds that a 60 percent rating under DC 5293 (2002) is warranted beginning from March 2, 2004.  

(1) Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

An increased rating shall be assigned as of the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability had occurred.  See 38 C.F.R. § 3.400(o) (2014).  In determining when an increase is "factually ascertainable," look to all of the evidence including testimonial evidence and expert medical opinions as to when the increase took place.  VAOPGCPREC 12-98.  

"[I]t is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, Vet. App. 219, 224 (2015); Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).
 
(2) Rating Schedule

During the time period covered by this appeal, the rating schedule pertaining to disabilities of the spine has been amended.  

As applicable, the rating schedule in effect prior to September 26, 2003, was set forth under 38 C.F.R. § 4.71a, diagnostic codes (DC) 5292, 5293, and 5295, as follows:

5292 Limitation of Motion
Rating
Slight limitation of motion of the lumbar spine.  
10
Moderate limitation of motion.
20
Severe limitation of motion.
40

5293 Intervertebral disc syndrome
Rating
Mild intervertebral disc syndrome 
10
Moderate intervertebral disc syndrome, with recurring attacks  
20
Severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief
40
Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy which characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief
60

5295 Lumbosacral Strain
Rating
Characteristic pain on motion.  
10
Muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in the standing position.  
20
Severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.
40

Other diagnostic codes applicable to the spine, as in effect prior to September 26, 2003, consisted of 5285, concerning fracture, 5286, concerning ankylosis, complete, and 5289, concerning ankylosis.  38 C.F.R. § 4.71a (in effect prior to September 26, 2003).  

Since September 26, 2003, the rating schedule for evaluating disabilities of the spine has been set forth in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, as follows:  

General Rating Formula for Diseases and Injuries of the Spine

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine
100 
Unfavorable ankylosis of the entire thoracolumbar spine
50 
Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine
40 
Favorable ankylosis of the entire cervical spine
30 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
20 
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
10 
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  


As of September 23, 2002, the schedular criteria of IVDS (DC 5293) were amended.  Under the amended criteria, IVDS is evaluated by one of two alternative methods, applying whichever method results in the higher evaluation.  First, the disability could be rated on the basis of the total duration of incapacitating episodes over the previous 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5293, Note 1 (2002).  38 C.F.R. § 4.71a (2002).  Under the amended criteria in effective from September 26, 2003, the rating schedule for evaluating IVDS is set forth under DC 5243.  It is again to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (unchanged from the September 23, 2002 revisions (see above)), whichever method results in a higher evaluation.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

(3) Application of the Rating Schedule

"Old" Criteria

A longitudinal review of the Veteran's medical records shows that a 60 percent disability level, or a "pronounced" disability as defined in DC 5293, is factually ascertainable as of March 2, 2004.  Prior to that time, his disability level was "severe," which is consistent with the current 40 percent disability level assigned.  

Looking to the history of this case, the Board notes that the current 60 percent disability rating was assigned based on the disability level described during a VA examination conducted on December 12, 2013.  The RO appears to have assigned the 60 percent disability rating based on the date the VA examination was conducted instead of when the disability picture described by the VA examiner first manifested.

In this regard, the December 2013 VA examiner documented a diagnosis of lumbosacral strain with L5 spondylolysis and T5 vertebral fracture residuals, and bilateral lower extremity radiculopathy.  The VA examiner noted that the back pain had progressively worsened over the ensuing years.  At the time of the examination, the Veteran's complaints involved constant pain in the low back with radiation into the lower extremities bilaterally.  The Veteran informed the VA examiner that this pain had worsened in the last 3-5 years, making it more difficult for him to walk.  He reported using a cane to ambulate at home and a wheelchair when he left his home.  On physical examination, the VA examiner found flexion limited to 15 degrees with further functional loss on repetitive-use testing due to such factors as weakened movement, excess fatigability, pain on movement, and instability of station.  Motor strength, sensory, and reflex testing were also abnormal, including in the ankles.  The VA examiner found signs and symptoms of "moderate" radiculopathy, which involved the "L4/L5/S1/S2/S3 nerve roots (sciatic nerve)," with some "severe" intermittent pain and numbness.  The VA examiner found that ankylosis of the spine was absent.  Other neurologic abnormalities associated with the back condition involved "Occasional loss of control of bowel."  The Veteran's IVDS included incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

With regard to the functional impact of his disability, the December 2013 VA examiner found that the Veteran's lumbar degenerative disease and radiculopathy result in a severe effect on functioning as he was limited in standing and ambulating by severe chronic back and radicular pain, as well as by weakness of the lower extremities, severely restricted spinal range of motion and disequilibrium.  Functionally the VA examiner found that he was able to do toileting himself, but required help from his daughter and son-in-law for meals, showering, dressing and transportation outside the home.  The VA examiner further noted that the Veteran's daughter, who accompanied him to the examination, stated that, in the last 3 years, the Veteran had become increasingly more dependent on the wheelchair for mobility.  

Again, this December 2013 VA examination establishes the foundation for the current 60 percent disability level, which is considered "pronounced" under the rating schedule.  Importantly, the Veteran and his daughter both remembered a specific timeframe during which the Veteran's worsened disability picture emerged.  Both of them indicated that this occurred well after 1989, when the 40 percent rating was assigned.  This indicates that the "pronounced" disability level manifested at some point between 1989 and 2013.  

Turning to the medical records, it is factually ascertainable that the "pronounced" disability picture manifested by March 2, 2004, beginning with complaints documented in a March 2, 2004 VA Physical Therapy note.  At that time, the Veteran first complained of left thigh and hip pain, which had existed for 2 weeks and hurt worse "when mobile."  The physical therapist found the Veteran to be in "moderate distress due to hip/thigh pain," with decreased flexion and extension of lower back and tenderness to palpation of the sciatic; deep tendon reflex (DTR) testing and straight leg raise (SLR) testing also were abnormal.  

Beginning from this March 2004 VA Physical Therapy record, the Veteran's condition began to decline.  In fact, the symptoms he described to the physical therapist continued to be documented in medical records from March 2004 to September 2005, which is when the Veteran first presented for treatment using a cane to walk.  At that September 2005 appointment, the Veteran complained of chronic low back pain that had progressively worsened over [the] last one year."  One month later, in October 2005, his gait was observed to be antalgic with "kyphotic posture."  By January 2006, his condition was noted to be "stable."  

The Board finds particularly compelling that his condition now required use of a cane for walking.  This tends to indicate more than a "severe" condition as at the 40 percent level under DC 5293.  Because the state of this condition was found to be a "stable" one by January 2006, tends to indicate to the Board that the complaints he first reported in March 2004 were not "intermittent."  Further supporting this inference, approximately four months later, in April 2006, a VA physical therapist found that the Veteran was having "difficulty walking" with a date of onset 2 to 3 years prior.  He requested--and was issued--a wheeled walker due to the increased difficulty walking.  From that time forward, he continuously presented to all VA treatment, including primary care and mental health appointments, needing his cane or walker.  His primary care doctor in April 2009 noted his use of the wheeled walker and characterized his low back condition as "stable."  During a QTC examination conducted in May 2009, the examiner found that the Veteran had a flexed position of low back and "very restricted" range of motion with abnormality reflex testing.  

This evidence is consistent with the disability picture described by the December 2013 VA examiner to the extent it describes a disability condition that worsened to the point that he needed a wheeled walker to walk, and this was due to his reduced range of motion and pain.  

These medical records are not unequivocal in demonstrating such a "pronounced" disability picture.  For instance, his VA doctor in December 2007 found "good" range of movement with no spine deviation, with "good" reflexes, and "normal" gait.  

The Veteran also underwent two further VA examinations, including in December 2006 and January 2009.  The same VA examiner conducted both examinations.  These two VA examination reports tend to suggest that the Veteran was purposely being uncooperative with the VA examiner.  For instance, the VA examiner attempted repetitive use testing in December 2006, but the Veteran "fell flat on the floor," saying that his legs gave way.  Again during the January 2009 examination, the Veteran fell to the floor and would not get up, cursing the examiner.  

Generally, such lack of cooperation would require that the appeal be denied as a matter of law.  See 38 C.F.R. § 3.655(b) (2014).  However, there appears to be a mitigating factor involving a mental health issue.  Because it is entirely unrelated to this matter, the Board will respect the Veteran's privacy and avoid discussing the specifics of that condition.  In any event, a June 2008 VA mental health record and an April 2015 private examiner's letter both suggest that his mental health condition compelled his behavior at these two VA examinations.  Due to the nature of the mental health condition and its relative severity, plus the Veteran's willingness to otherwise cooperate with the remaining VA examinations, the Board will disregard his uncooperative behavior during the December 2006 and January 2009 VA examinations.  

Importantly, in this regard, the VA examiner at both December 2006 and January 2009 examinations was not actually able to examine the Veteran's condition.  Thus, these VA examinations are absent of either positive or negative evidence.  Stated differently, either examination might have resulted in favorable evidence consistent with a "pronounced" disability picture, but the Veteran's inability to cooperate results in an absence of evidence.  

Aside from these isolated, unfavorable medical finding, however, the medical records do not call into question the Veteran's need for a walker (or cane) or that this need is due to the low back condition.  Accordingly, by resolving all reasonable doubt in the Veteran's favor, the Board finds that the pronounced disability picture is factually ascertainable beginning from March 2, 2004.  

The Board notes that the March 2004 and September 2004 VA treatment records suggest an earlier onset, possibly up to one year prior to September 2004.  However, an earlier effective date cannot be assigned because it is impossible to determine precisely when this "pronounced" disability picture first manifested with any certainty.  Because the Board is precluded by law from making speculative inference, even to resolve reasonable doubt, it must be found that the March 2, 2004 treatment record is the earliest that it can be factually ascertained that he met the criteria for the 60 percent disability rating.  

Significantly in this regard, the earlier records, including during the one-year period prior to March 2004, suggest a "severe," but not "pronounced," disability picture.  In fact, three months earlier, in December 2004, the Veteran's primary doctor observed him to walk with a "normal" gait and station with only "mildly" decreased range of motion and negative SLR testing.  

This December 2003 treatment record is significant and consequential for three related reasons.  First, it indicates that the Veteran was not yet having the "persistent symptoms compatible with sciatic neuropathy" or the difficulty walking, which he reported in March 2004 and which ultimate forms the evidentiary basis for the 60 percent rating.  It is commonly understood and not materially in dispute that a SLR test is used to identify sciatic involvement of a "diseased disc."  See, e.g., Stedmans Medical Dictionary, November 2014; Merck Manual - Professional Version, "sciatica," March 2013.  Thus, even the Board, in its non-medical-expert capacity, can understand that the negative SLR test in December 2003 indicates the absence of sciatic involvement.  See Kahana, 24 Vet. App. at 433, 438; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Second, and relatedly, the absence of such findings and complaints in December 2003 indicates that even if such symptomatology was previously present, its absence at that time shows that he was still having "intermittent relief," which is consistent with the 40 percent disability level.  Third and finally, this December 2003 record is the last sequential evidence available until the March 2, 2004 medical record.  Thus, it tends to establish a point in time from which it can last be factually ascertained that the Veteran's disability picture was still "severe" and not yet "pronounced."  

More generally, the evidence prior to this December 2003 record tends to indicate a "severe" disability picture with some medical examinations suggesting an exaggeration of symptomatology, which makes it difficult to credit the more severe symptomatology to his back condition (as opposed to a mental health condition).  

For instance, on VA examination in May 1988, he complained of "intermittent pain above the thighs with some numbness in the lower extremities" with a "slightly crouched gait," and decreased DTRs and motor strength testing.  The May 1988 VA examiner found the Veteran to have "quite severe lumbosacral problems."  Later in December 1988, the service department evaluated the Veteran and found tenderness, but ankle jerks "present & equal," without sensory changes in the feet.  An evaluation in October 1989 also reflects complaints of pain that had "intermittently been particularly severe for the past 2-3 years."  Physical examination at that time showed decreased DTRs, but normal motor, sensory, or SLR testing, and the Veteran was "uncooperative" secondary to pain. 

A February 1989 private evaluation and an October 1989 VA examination reflect "difficulty" walking due to pain, but he had a "good" or "normal" gait on VA examination in December 1989 and on SSA examination in April 1990.  A private chiropractor found in May 1990 that the Veteran complained of pain and weakness upon walking with the chiropractor observing an "antalgic stance."  The Veteran underwent a VA examination in June 1990, which indicated exaggeration of symptomatology.  The Veteran was referred for a psychiatric evaluation, which was conducted in June 1990, and this examiner found that the Veteran did, indeed, rise "very slowly with obvious pain and walks with that hesitant guarded ___ of back spasm."  The VA examiner concluded that "[p]robably this is somewhat exaggerated, but I do not doubt that he is in discomfort."  A private physical therapist evaluated the Veteran in October 1990, and substantiated the indications of exaggeration by commenting that the Veteran "exhibit[ed] manifestations of neuromuscular problems and a complication of mental psychological inhibition documented at various levels.  It is difficult to actual[ly] separate his physical from mental problems and this has been th[o]roughly documented through his care for many years in [VA]."  

Thus, the Veteran undoubtedly had a "severe" disability picture during this earlier time period, albeit one that could not yet be considered "pronounced," in part as it was complicated by a (non-service connected psychiatric component).  In either event, a February  2001 VA Nutrition note shows that he was walking 1/2 mile per day for exercise, which tends to further indicate that the "pronounced" disability had not yet manifested by that time.  As a further evidence of the "intermittent" nature of his disability prior to March 2004, he was treated at VA in July 2002 for an exacerbation of chronic low back pain, which was noted as "worse lately," but, by October 2002, he had returned to a "stable" condition.  Then on evaluation in July 2003, he was again observed to have a "normal" gait and station, able to walk on heels and toes, with only a "mildly" decreased range of motion.

Reconciling this evidence into a consistent whole, the Board must find that his disability picture prior to March 2, 2004, was entirely consistent with the 40 percent level involving "severe" symptoms with intermittent relief.  This is particularly apparent when contrasting the symptoms shown during this earlier time period with the disability picture that emerged in March 2004.  To summarize, he needed a cane or walker after March 2004 due to the severity of his back and sciatic condition with almost no intermittent relief, but, prior to that time, he did not require any aid for walking and the medical records show periods when his condition did not even involve neurologic symptoms or a gait abnormality.  

The Board is also mindful of a letter written by a private doctor April 2015.  This letter tends to further support the assignment of a staged 60 percent rating beginning from March 2004.  Most notably, the doctor identified evidence "in the early 2000s," which demonstrated a worsening disability picture in "2006," when it was show that the Veteran needed a cane to walk.  This doctor did not provide any further precision as to the date of onset, but the "early 2000s" is consistent with the Board's review of the evidence from March 2, 2004, which is in the "early 2000s."  Thus, this doctor's letter is further evidence tending to support assignment of the 60 percent rating beginning from March 2004.  

To the extent this doctor is offering an opinion as to which disability rating is warranted, the opinion is tainted for attempting to make factual findings and legal determinations.  In this regard, it is important to stress that any examiner's opinions must be confined to medical ones, because the ultimate determination as to what disability rating to assign is a legal one.  Such a legal determination is within the Board's adjudicative authority, rather than an examiner's.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Because the Board cannot otherwise rely on a medical expert's opinion on a legal matter, the probative value of this doctor's letter has been weighed as only one more piece of evidence to be considered in reaching the ultimate legal determination.  See Sizemore v. Principi, 18 Vet. App. 264, 275 (2004); Colayong v. West, 12 Vet. App. 524, 534-35 (1999) (remanding the claim for a new independent medical examination because the previous examination was obtained by "tainted process"); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994) (same); cf. Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).

The Veteran's file also includes written lay statements from three witnesses, including his daughter.  All three of these statements support the Board's determination that the "pronounced" disability picture first manifested in March 2004.  They all indicate that they observed the Veteran's condition decline or deteriorate "over the years" until he came to rely on a cane or a walker.  None of these witnesses specified the timeframe (such as the year) during which the worsening occurred.  However, their observations are consistent with the evidence showing a "severe" disability picture until the "pronounced" level began to manifest in March 2004.  As such, these lay witness statements further support the Board's determination.  

Finally, the Board recognizes that the Veteran himself believes that his "pronounced" disability picture emerged earlier.  Notwithstanding the apparent credibility issue, which tends to call into question the accuracy and candidness of his statements to VA, he is, nonetheless, entirely competent to describe his symptoms over the years.  Describing symptoms, however, is different from determining whether those symptoms meet the legal criteria needed to award a higher disability rating.  Again, such a legal question is solely within the Board's adjudicative authority.  Therefore, the Board has impartially and objectively reconciled his statements with the objective evidence in finding that the 60 percent disability level first manifested from March 2, 2004.  See 38 C.F.R. § 4.2, 4.23.  

For these reasons, the 60 percent disability rating will be assigned as of March 2, 2004, but not earlier.  

"New" Criteria

A rating higher than 60 percent is not assignable at any point in time since the rating schedule was amended.  

With regard to incapacitating episodes, the VA examinations and VA medical records establish that the Veteran was not prescribed bed rest by a physician.  While a VA examiner in December 2013 indicated "incapacitating episodes having a total duration of at least six weeks during the past 12 months,"  it appears that the examiner was referring to self-imposed bed rest as his medical records do not reflect such incapacitating episodes.  Even if they did, such a disability picture would still only justify assignment of a 60 percent rating.  See 38 C.F.R. § 4.71a (as in effect from September 2003).  

With regard to the General Rating Formula for Evaluating the Spine, the next higher rating, 100 percent, cannot be assigned because the evidence affirmatively establishes, most recently during the December 2013 VA examination, that the Veteran's condition does not involve unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  

Because the criteria for a higher rating under the amended criteria are not demonstrated, a higher rating cannot be made on this basis.  

(4)  Effects of Medication

In reaching all of the above determinations, the Board has been mindful that the Veteran has been taking medication, including narcotic pain medicine, throughout the appeal period to ameliorate the severity of his pain.  Such ameliorative effects cannot be directly taken into account when considering which disability rating to assign because none of the applicable diagnostic codes directly contemplate the effects of medication.  See 38 C.F.R. § 4.71a; Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Nonetheless, in all cases, the Board must assign a disability rating by interpreting the reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present, including the how the disabilities affect him under the ordinary conditions of daily life.  See 38 C.F.R. §§ 4.3, 4.10.  Therefore, the relief provided by his medication is directly "relevant to the [his] overall disability picture."  See Jones, 26 Vet. App. at 63.  

On this basis, as explained herein above, there is no reasonable or rationale basis to undertake any further evidentiary development because doing so would provide no more than a speculative and hypothetical basis directed at determining what the Veteran's disability picture might possibly have been without the ameliorative effects of his medication.  The law expressly forbids the Board from resolving reasonable doubt on the basis of pure speculation or remote possibility.  See 38 C.F.R. § 3.102, 4.7.  

Accordingly, in reaching the outcomes decided, the Board has limited itself to considering the Veteran's actual disability picture as manifested by the effects of those disabilities in his daily life as contemplated by the rating schedule, instead of considering the hypothetical situation that might exist absent medication.  Reasonable doubt has been resolved in his favor where possible, but reasonable doubt cannot be resolved to assign a higher disability rating on the hypothetical basis of what the Veteran's disability picture might possibly be without the ameliorative effects of medication.

In light of the foregoing, the Board must assign a 60 percent disability rating beginning from March 2, 2004.  The appeal to this extent is granted.  

The Board is aware that the Veteran has been assigned separate ratings for lumbar radiculopathy of each lower extremity beginning from March 31, 2006, under 38 C.F.R. § 4.124a, DC 8520.  These separate ratings are staged at 10 percent from March 31, 2006, and 20 percent from December 12, 2013.  They were assigned, and are only assignable, under the "new" rating schedule (i.e., as amended beginning from September 2003).  See 38 C.F.R. § 4.71a (from September 2003).  

Because the Board's determination herein is that a 60 percent rating under DC 5293 is assignable since March 2, 2004, the separate ratings under DC 8520 cannot remain in effect at any point in time during which the 60 percent remains in effect under DC 5293.  Assigning the separate 10 percent ratings under DC 5293 would constitute impermissible pyramiding under § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Stated differently, the separate 10 percent ratings under DC 8520 are incorporated into the 60 percent rating under DC 5293.  The separate 10 percent ratings must be discontinued during this time period.  This is necessary to best evaluate the disability under the most appropriate diagnostic code.  See Read v. Shinseki, 651 F.3d 1296, 1300-01 (Fed. Cir. 2011); see also O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007) (holding that the procedural protections of 38 C.F.R. § 3.105(e) do not apply where the Board retroactively assigns staged disability ratings).  

This is nonconsequential (until December 12, 2013), because the 60 percent rating under DC 5293 represents a higher combined rating for this disability.  His overall combined disability would only be 50 percent instead of 60 percent should the 40 percent rating for the back and the separate 10 percent ratings for each lower extremity remained in effect.  See 38 C.F.R. §§ 4.25, 4.26.  

Beginning from December 12, 2013, however, his overall combined rating for his back disability-under the amended rating schedule-is 80 percent.  This is figured by combining the 60 percent rating under the current DC 5242-5243 with the separate 20 percent ratings under DC 8520 pursuant to § 4.25, (and after first calculating the bilateral factor under § 4.26) (20%+20% = 36% + 10% = 39.5 (rounded up to 40% // 60%+ 40% = 76% (rounded up to 80%).  

Because an 80 percent rating is higher than a 60 percent rating, the assignment of the 60 percent rating under DC 5293 beginning from December 12, 2013, would effectively result in a reduction in the disability rating for this condition.  See Murray v. Shinseki, 24 Vet App. 420, 424 (2011).  That said, his overall disability rating for all service-connected disability has been 100 percent since October 22, 2008.  Therefore, no reduction in his overall disability rating would result by keeping the 60 percent rating under DC 5293 in effect from December 12, 2013.  See VAOPGCPREC 71-91.  Moreover, these ratings are not protected as they have not been in effect for 20 years or more.  See 38 C.F.R. § 3.951(b) (2014); cf. Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014) ("[I]t was outside the scope of the Veteran's direct appeal for the Board to revisit the issue of entitlement to a disability evaluation less than 30 percent.").  

Nonetheless, in order to avoid any possible prejudice to the Veteran, the Board will discontinue the 60 percent rating under DC 5293 effective from December 11, 2013.  

(4) Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

Limiting referrals for extraschedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities.  Section § 3.321(b)(1) performs a gap-filling function, accounting for situations in which a Veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a Veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

(2) Discussion

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected spine disability is manifested by signs and symptoms such as pain and weakness, which impairs his ability to stand and walk for long periods, requiring a cane or walker.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine  provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a (both prior to September 2002 and after September 2003).  In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the rating schedule was purposely designed to compensate for such functional effects of his disabilities in all spheres of his daily life, including at work and at home and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  See 38 C.F.R. §§ 4.1, 4.10, 4.15.  In short, there is nothing exceptional or unusual about the Veteran's spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

The Board takes further notice that the Veteran is currently service-connected for multiple disabilities aside from his back disability.  Here, the Veteran has not asserted that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In fact, such a question has not been previously developed or addressed by the AOJ, and the Board finds that the Veteran would be substantially prejudiced should the Board take the matter up in the first instance and preadjudicate this question.  See 38 U.S.C.A. § 7104; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran is free to pursue a claim of entitlement to a higher disability rating on a collective basis if he wishes to do so.  See Johnson, 762 F.3d 1362.  

Finally, the Board recognizes that the issue of entitlement to a TDIU on an extraschedular basis prior to March 2, 2004, is being remanded.  That issue is being remanded for the sole purpose of referring the matter for a decision pursuant to 38 C.F.R. § 4.16(b).  Such a decision by the Director is not evidence.  It is simply a decision that is adopted by the RO and reviewed de novo by the Board.  Wages v. McDonald, --- Vet. App. ----, 2015 WL 293616 (Jan. 23, 2015).  Therefore, this is not the type of situation where the TDIU is being remanded due to an incomplete record regarding the effect on employability of the service-connected disabilities.  Johnson v. Shinseki, 26 Vet. App. 237, 247-48 (2013), reversed, on other grounds, 762 F.3d 1362 (Fed. Cir. 2014).  These matters are not intertwined. Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

For these reasons, referral for consideration of an extraschedular rating for this disability is not warranted.    

IV.  TDIU

The Veteran also seeks entitlement to a TDIU.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); Wages v. McDonald, 27 Vet. App. 233, 235 (2015).

In this case, beginning from March 2, 2004, the Veteran meets the threshold schedular criteria for award of a TDIU under 38 C.F.R. § 4.16(a).  The evidence also makes it reasonably certain that he would be unable to work or maintain a job due to the severity of his service-connected low back condition.  In addition to having limited mobility, he was taking narcotic pain medication for this condition.  It would not be reasonable to believe that he could gain or maintain any type of sedentary or physical employment under such circumstances.

Therefore, the appeal for a TDIU is granted from March 2, 2004.  As the evidence indicates that the Veteran might not have been able to work prior to that date as a result of his back disability, but he did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(b), the Board must refer the matter under § 4.16(b) for further processing.  See Wages v. McDonald, 27 Vet. App. 233 (2015).


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for hypertension.

The appeal is dismissed as to the issue of entitlement to an initial increased disability evaluation in excess of 60 for lumbosacral strain with L5 spondylolysis and T5 vertebral fracture beginning from December 12, 2013.

Service connection for a cervical spine condition is denied. 

An increased 60 percent rating, but not higher, for lumbosacral strain with L5 spondylolysis and T5 vertebral fracture is granted from March 2, 2004, until December 11, 2013.

A total disability rating based on individual unemployability due to service-connected disability is granted from March 2, 2004.  


REMAND

The issue of entitlement to a TDIU prior to March 2, 2004, must be referred to the Director, Compensation and Pension Service, for a decision as to whether the Veteran's service-connected disability picture prior to that date made him unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Refer the matter to the Director, Compensation and Pension Service for extraschedular consideration as to whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability prior to March 2, 2004.  Then, return the matter to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


